UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




         United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Argued January 25, 2006
                            Decided August 24, 2006

                                        Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 04-4086

LUBINKA BOGDANOV,                                Petition for Review
                          Petitioner,            of an Order of the
                                                 Board of Immigration Appeals
              v.
                                                 No. A71 779 582
ALBERTO R. GONZALES, Attorney
General of the United States,
                         Respondent.



                                   ORDER


       In 2003, after eighteen continuances, an immigration judge denied Lubinka
Bogdanov’s request for a nineteenth one so that she could submit certain documents
that were required to support her application for an adjustment of status. The IJ
also held that Bogdanov was not eligible for adjustment of status, because of the
missing documents. The IJ accordingly ordered that her request for adjustment of
status should be deemed abandoned, that her continuance was denied, and that she
No. 04-4086                                                                     Page 2


be deported to “Yugoslavia.”1 The BIA agreed and affirmed the IJ’s order. Bogdanov
now appeals from the BIA’s order, arguing only that she was entitled to a
continuance for good cause and that denying the continuance violated her due
process rights. Although we have jurisdiction over this petition, since the judgment
of the administrative authority ordered Bogdanov’s deportation, the question
whether or not to grant the continuance was one committed to the IJ’s discretion.
Bogdanov has not shown that her case fits within the narrow rule established by
our decisions in Benslimane v. Gonzales, 430 F.3d 828 (7th Cir. 2005), and Subhan
v. Ashcroft, 383 F.3d 591 (7th Cir. 2004), in which we explained when we would
reverse this kind of ruling. We therefore deny her petition for review.

                                           I

       The extensive procedural history in this case, spanning at least 20 years, is
significant because it demonstrates Bogdanov’s lack of diligence in completing her
application for adjustment of status. Bogdanov admitted that she initially entered
the United States in 1973, without valid documentation. Eighteen years later, in
1991, she received an order to appear before an IJ, but she did not do so until after
another five years had passed. At her first hearing, in October 1996, Bogdanov’s
counsel informed the IJ that Bogdanov had not seen the order to appear. Seemingly
unfamiliar with the facts in her case, he also told the IJ that she would need some
time to study the statute and to see if she might be eligible for asylum or
adjustment status. (She may, in fact, already have applied for adjustment of status
under 8 U.S.C. § 1255(i) by that time.) The judge continued the matter until April
1997.

       The proceedings dragged on through multiple hearings and continuances.
Hearings were held in October 1996, April 1997, September 1997, January 1998,
February 1998, August 1998, October 1998, March 1999, July 1999, and October
1999. Some of the continuances were granted on the IJ’s own motion, some on
Bogdanov’s motion, and some at the government’s request. The problem seems to
have been difficulty in retrieving various documents relating to Bogdanov’s criminal
history, particularly a theft arrest in Texas. This was hard because she had used at
least seven different aliases (not counting alternate spellings or Anglicizations of

      1

 We note for the record that at the time of the IJ’s decision, April 28, 2003, there no
longer was a country called Yugoslavia. As of February 2003, what remained of the
former Yugoslavia decided to reconstitute itself as a loose federation called Serbia
and Montenegro. See CIA World Factbook,
https://www.cia.gov/cia/publications/factbook/geos/sr.html. Later, in the spring of
2006, Montenegro voted to separate itself from Serbia, and Serbia announced that it
was the successor state to the former federation.
No. 04-4086                                                                   Page 3


her name) and records evidently existed in New Jersey, Oregon, Florida, Georgia,
and Virginia, in addition to Texas and Illinois. By the time of the October 1999
hearing, Bogdanov’s counsel had de facto withdrawn from the case, having missed
two hearings.

       More hearings occurred in February 2000, March 2000, June 2000, August
2000, and October 2000. Bogdanov missed the June 2000 hearing because she was
serving a Cook County jail term for her Illinois theft conviction. Again, different
parties requested the continuances. Bogdanov also missed the October 2000
hearing, but (somewhat remarkably, given this record) the IJ’s patience was
starting to wear thin. He decided to proceed in absentia and ordered Bogdanov
deported. Bogdanov then submitted a motion to reopen, arguing that her husband’s
death and her own failing health had caused her failure to appear. Over the
government’s objection, the IJ granted the motion and set the case over for a new
hearing in July 2002. Several more continuances followed; hearings were held in
December 2002 and February 2003.

        At the February 2003 hearing, the IJ told Bogdanov and her new lawyer,
Richard Trais, that he would continue the case until April 25, 2003, at which time
he would take testimony. He ordered that any outstanding documents had to be
filed ten days before that date, April 15, “and if the respondent doesn’t come back
with any of the—doesn’t come back, then she will be ordered removed and
deported.” He made no specific mention of an affidavit of support, which is a
document often required for adjustment of status adjudications.

       Bogdanov appeared at the April 25 hearing without Trais. After an off-the-
record discussion, the IJ announced that he was holding the case over until April
28th. He warned Bogdanov that there were documents missing from her file that
should have been submitted by April 15. At this time, he did single out the affidavit
of support and an updated medical report. Bogdanov apparently did not heed this
advice, because when she and Trais showed up for the hearing on April 28, the
documents were still missing. The judge asked Trais whether he had submitted a
motion to continue, and Trais replied that he had not, because he had been busy
trying to track down Bogdanov’s criminal history. Trais then tried to withdraw from
the case, but the IJ refused to allow him to do so. Harsh words were exchanged, but
when all was said and done, the IJ decided that his earlier instructions had been
clear, that Bogdanov had not complied, that the case had gone on long enough, that
there was no justification for one more continuance, and that Bogdanov’s
application for adjustment of status was denied. The BIA affirmed and adopted the
IJ’s decision, writing a paragraph of its own reviewing the key events.

                                         II
No. 04-4086                                                                       Page 4


        Although this is a petition for review from the agency’s final order requiring
Bogdanov to be removed, the government urges that we have no jurisdiction,
because the particular argument Bogdanov is making relates to the denial of the
19th continuance, and the bar on judicial review found in 8 U.S.C. § 1252(a)(2)(B)(ii)
for matters committed to the Attorney General’s discretion applies to decisions
about continuances. Our sister circuits are split on this question. Compare
Yerkovich v. Ashcroft, 381 F.3d 990, 995 (10th Cir. 2004) (declining to review a
discretionary denial of a continuance for lack of jurisdiction); Onyinkwa v. Ashcroft,
376 F.3d 797, 799 (8th Cir. 2004); with Zafar v. U.S. Atty. Gen., 426 F.3d 1330, 1334
(11th Cir. 2005) (denying petition for review on the merits after finding that
jurisdiction exists). Our position might fairly be described as a middle ground.
While we recognize that the statute bars review of most denials of continuances, see
Benslimane, supra, and Subhan, supra, we have also recognized that in some
circumstances the denial of a continuance may fall outside the statute. In Subhan,
for instance, the immigrant diligently attempted to obtain the necessary paperwork
to support his application, and he was waiting only for state and federal agencies to
act on his application when the IJ denied the continuance. 383 F.3d at 593. We
wrote that “[i]f [§ 1252(a)(2)(B)(ii)] is applicable to cases such as this—cases, that is,
in which rulings on requests for adjustment of status are precluded by procedural
rulings—immigration judges can with impunity refuse to grant one-week
continuances to persons in Subhan’s position.” Id. at 595. Benslimane is to the same
effect. Like petitioner Subhan, Benslimane had completed all of the formalities
required for an adjustment of his status, but through no fault of his own, the
immigration authorities had not acted. 430 F.3d at 832.

       When the immigration agencies have issued an otherwise reviewable order,
as the BIA did here, the net result of our cases is that we will recognize the broad
discretion that the immigration judges have to grant or deny continuances, but that
in extreme situations, where the procedural ruling effectively disposes of the entire
case, we may overturn the IJ’s decision. Compare Heckler v. Chaney, 470 U.S. 821,
831 (1985) (“review [of administrative action] is not to be had if the statute is drawn
so that a court would have no meaningful standard against which to judge the
agency's exercise of discretion”). We have no trouble here concluding that
Bogdanov’s cases is not one of those rare ones in which we would second-guess the
IJ. Indeed, we find ourselves somewhat astonished at the forbearance that the
immigration authorities showed in this case, particularly in light of Bogdanov’s
checkered history. We also reject Bogdanov’s argument (which strikes us as
frivolous) that the denial of the continuance violated her due process rights.

      The petition for review is DENIED.